Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.














Claims 1-21 of the present application are anticipated on the grounds of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent: US 11057074.
Claims of present application
Claims of Patent US 11057074
1. A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a power signal from the first device;
 
a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; 

a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal; 





a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal and the galvanic-isolated power signal to the second device;
 
a first set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector; 
and a second set of one or more communication mediums configured to route the power signal or the galvanic-isolated power signal from the first connector to the second connector.  

3. The data and power communication cable of claim 1, wherein the first galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain; and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain.  

The data and power communication cable of claim 3, wherein the electrical-to-optical converter comprises:COSEM-1023CON 24a laser diode driver (LDD) configured to generate a drive signal based on the data signal in the electrical domain; and a vertical cavity surface emitting laser (VCSEL) configured to generate the data signal in the optical domain based on the drive signal.  

5. The data and power communication cable of claim 3, wherein the optical- to-electrical converter comprises: a photo detector (PD) configured to generate an electrical current data signal based on the data signal in the optical domain; and a transimpedance amplifier (TIA) configured to generate the galvanic-isolated data signal based on the electrical current data signal.  
6. The data and power communication cable of claim 3, wherein the electrical-to-optical converter is situated within the first connector, wherein the optical- to-electrical converter is situated within the second connector, and wherein the first set of one or more communication mediums comprises one or more optical fibers.  

7. The data and power communication cable of claim 3, wherein the electrical-to-optical converter and/or the optical-to-electrical converter is situated within one or more housings situated between the first and second connectors.  
8. The data and power communication cable of claim 1, wherein the first galvanic-isolating device comprises an optocoupler, an opto-isolator, a DC blocking capacitor, a magnetic flux isolation transformer, or a Hall effect sensor.  

9. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within the first connector, wherein the first set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated data signal from the first connector to the second connector.  
The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within the second connector, wherein the first set of one or more communication mediums comprises one or more wires, and wherein the first galvanic-isolating device is configured to receive the data signal from the first connector via the one or more wires.  

11. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within one or more housings situated between the first and second connectors.  
12. The data and power communication cable of claim 1, wherein the second galvanic-isolating device comprises a DC-to-DC converter.  

13. The data and power communication cable of claim 12, wherein the DC-to- DC converter comprises a transformer-type DC-to-DC converter. 
 
The data and power communication cable of claim 12, wherein the DC-to- DC converter comprises a capacitive-type DC-to-DC converter. 

15. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within the first connector, wherein the second set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated power signal from the first connector to the second connector.  
16. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within the second connector, wherein the second set of one or more communication mediums comprises one or more wires, and wherein the second galvanic-isolating device is configured to receive the power signal via the one or more wires. 

17. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within one or more housings situated between the first and second connectors. 

2. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is configured to receive the galvanic-isolated power signal.  
 
18. A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a first power signal from the first device; a galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal to the second device and receive a second power signal from the second device; and a set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector.  





19. The data and power communication cable of claim 18, wherein the galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain; and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain. 
20. The data and power communication cable of claim 18, wherein the galvanic-isolating device comprises an optocoupler, an opto-isolator, a DC blocking capacitor, a magnetic flux isolation transformer, or a Hall effect sensor.  


A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a power signal from the first device; COSEM-1023CON27 a galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal; 
a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the data signal and the galvanic-isolated power signal to the second device; a first set of one or more communication mediums configured to route the data signal from the first connector to the second connector; and a second set of one or more communication mediums configured to route the power signal or the galvanic-isolated power signal from the first connector to the second connector.

A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a power signal from the first device; 
a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; 
a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal, wherein the second galvanic-isolating device comprises a charge pump configured to charge a shunt capacitor based on the power signal to generate the galvanic-isolated power signal; 
a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal and the galvanic-isolated power signal to the second device;
 a first set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector; 
and a second set of one or more communication mediums configured to route the power signal or the galvanic-isolated power signal from the first connector to the second connector.
2. The data and power communication cable of claim 1, wherein the first galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain; and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain.

The data and power communication cable of claim 2, wherein the electrical-to-optical converter comprises: a laser diode driver (LDD) configured to generate a drive signal based on the data signal in the electrical domain; and a vertical cavity surface emitting laser (VCSEL) configured to generate the data signal in the optical domain based on the drive signal.
4. The data and power communication cable of claim 2, wherein the optical-to-electrical converter comprises: a photo detector (PD) configured to generate an electrical current data signal based on the data signal in the optical domain; and a transimpedance amplifier (TIA) configured to generate the galvanic-isolated data signal based on the electrical current data signal.
5. The data and power communication cable of claim 2, wherein the electrical-to-optical converter is situated within the first connector, wherein the optical-to-electrical converter is situated within the second connector, and wherein the first set of one or more communication mediums comprises one or more optical fibers.
6. The data and power communication cable of claim 2, wherein the electrical-to-optical converter and/or the optical-to-electrical converter is situated within one or more housings situated between the first and second connectors.
7. The data and power communication cable of claim 1, wherein the first galvanic-isolating device comprises an optocoupler, an opto-isolator, a DC blocking capacitor, a magnetic flux isolation transformer, or a Hall effect sensor.
8. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within the first connector, wherein the first set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated data signal from the first connector to the second connector.
The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within the second connector, wherein the first set of one or more communication mediums comprises one or more wires, and wherein the first galvanic-isolating device is configured to receive the data signal from the first connector via the one or more wires.
10. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is situated within one or more housings situated between the first and second connectors.
11. The data and power communication cable of claim 1, wherein the second galvanic-isolating device comprises a DC-to-DC converter.
12. The data and power communication cable of claim 11, wherein the DC-to-DC converter comprises a transformer-type DC-to-DC converter.
The data and power communication cable of claim 11, wherein the DC-to-DC converter comprises a capacitive-type DC-to-DC converter.
14. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within the first connector, wherein the second set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated power signal from the first connector to the second connector.
15. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within the second connector, wherein the second set of one or more communication mediums comprises one or more wires, and wherein the second galvanic-isolating device is configured to receive the power signal via the one or more wires.
16. The data and power communication cable of claim 1, wherein the second galvanic-isolating device is situated within one or more housings situated between the first and second connectors.
17. The data and power communication cable of claim 1, wherein the first galvanic-isolating device is configured to receive the galvanic-isolated power signal.

18. A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a first power signal from the first device; a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal; a second galvanic-isolating device comprising a charge pump configured to charge a shunt capacitor based on the first power signal to generate a galvanic-isolated power signal; a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the galvanic-isolated data signal to the second device and receive a second power signal from the second device; and a set of one or more communication mediums configured to route the data signal or the galvanic-isolated data signal from the first connector to the second connector.
19. The data and power communication cable of claim 18, wherein the first galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain; and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain.
20. The data and power communication cable of claim 18, wherein the first galvanic-isolating device comprises an optocoupler, an opto-isolator, a DC blocking capacitor, a magnetic flux isolation transformer, or a Hall effect sensor.

A data and power communication cable, comprising: a first connector configured to mate with a corresponding connector of a first device, wherein the first connector is configured to receive a data signal and a power signal from the first device; a galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal, wherein the galvanic-isolating device comprises a charge pump configured to charge a shunt capacitor based on the power signal to generate the galvanic-isolated power signal; a second connector configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the data signal and the galvanic-isolated power signal to the second device; a first set of one or more communication mediums configured to route the data signal from the first connector to the second connector; and a second set of one or more communication mediums configured to route the power signal or the galvanic-isolated power signal from the first connector to the second connector.


Regarding claims 1-21 of the current application:
It is clear that all the elements of the application claims 1, 18 and 21 are to be found in patent claims 1, 18 and 21. The difference in between these application claims and the patent claims, lies in the fact that the patent claims include more elements i.e. the patent claim 1 in comparison to the application claim 1 (and similarly patent claims 18 and 21 in comparison to application claims 18 and 21), comprises “wherein the second galvanic-isolating device comprises a charge pump configured to charge a shunt capacitor based on the power signal to generate the galvanic-isolated power signal”. Thus the invention of claims 1, 18 and 21 of the patent is in effect a "species" of the "generic" invention of the application claims 1, 18 and 21. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (FED. Cir. 1993). Since application claims 1, 18 and 21 are anticipated by claims 1, 18 and 21 of the patent, it is not patentably distinct from claims 1, 18 and 21 of the patent.
Similarly, dependent claims 2-17 and 19-20 are also not patentably distinct from dependent claims 2-17 and 19-20 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 15, 16 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763).
Regarding claim 1, Jiang teaches a data and power communication cable (Fig. 4, cable 400), comprising: a first connector configured to mate with a corresponding connector of a first device (Fig. 4, connector 410), wherein the first connector is configured to receive a data signal (Fig. 4, data signals D1-D3) and a power signal from the first device (Fig. 4, power signal PWR); a first generating device configured to generate an output data signal based on the input data signal (Fig. 4, generating device 412 for high speed data and 416 for low speed data; paragraph [0069], lines 1-5); a second connector configured to mate with a corresponding connector of a second device (Fig. 4, connector 440), wherein the second connector is configured to provide the received data and power signal to the second device (Fig. 4, outputs D1-D3 from 442); a first set of one or more communication mediums configured to route the data signal from the first connector to the second connector (Fig. 4, mediums 422-428 and 434); and a second set of one or more communication mediums configured to route the power signal from the first connector to the second connector (Fig. 4, medium 432).  

Kn teaches a first galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal (Fig. 2, first galvanic device 228) and a second galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal (Fig. 2, second galvanic device 226; paragraph [0036], lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cable taught by Jiang and incorporate the data and power galvanic isolated devices as taught by Kn since these isolating devices help to enhance operational stability of the components by reducing the likelihood that malfunction of one component will interfere with the functioning of another.
Regarding claim 8, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Kn teaches the first galvanic-isolating device comprises an opto-isolator (paragraph [0036], isolation module 228 may provide data isolation by means of an optical isolator…).  
Regarding claim 9, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Jiang modified with Kn teaches the first galvanic-isolating device is situated within the first connector (Jiang teaches in Fig. 4 the generating device 412 and 416 and Kn teaches the data isolating device), wherein the first set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated data signal from the first connector to the second connector (Jiang: Fig. 4, first set of communication mediums comprises wire 434 that route the signal from the first connector 410 to second connector 440).  
Regarding claim 10, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Kn teaches the first galvanic-isolating device is situated within the second connector (Kn: Fig. 3, data isolation device situated in second connector 304), and wherein Jiang teaches that the first set of one or more communication mediums comprises one or more wires, and wherein theCOSEM-1023 25first galvanic-isolating device is configured to receive the data signal from the first connector via the one or more wires (Jiang: second connector side receives data signal from wire 434).  
Regarding claim 15, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Jiang modified with Kn the second galvanic-isolating device is situated within the first connector (Jiang teaches in Fig. 4 the power transferring device 414 and Kn teaches the power isolating device), wherein the second set of one or more communication mediums comprises one or more wires, and wherein the one or more wires are configured to route the galvanic-isolated power signal from the first connector to the second connector (Jiang: Fig. 4, second set of communication medium comprises wire 432 that route the signal from the first connector 410 to second connector 440).  
Regarding claim 16, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Kn teaches the second galvanic-isolating device is situated within the second connector (Kn: Fig. 3, power isolation device situated in second connector 304), wherein Jiang teaches the second set of one or more communication mediums comprises one or more wires, and wherein the second galvanic-isolating device is configured to receive the power (Jiang: Fig. 4, second connector side receives power signal from wire 432).  
Regarding claim 18,  Jiang teaches a data and power communication cable (Fig. 4, cable 400), comprising: a first connector configured to mate with a corresponding connector of a first device (Fig. 4, connector 410), wherein the first connector is configured to receive a data signal (Fig. 4, data signals D1-D3) and a first power signal from the first device (Fig. 4, power signal PWR); a generating device configured to generate an output data signal based on the input data signal (Fig. 4, generating device 412+442; paragraph [0069], lines 1-5); a second connector (Fig. 4, connector 440) configured to mate with a corresponding connector of a second device, wherein the second connector is configured to provide the received data and power signal to the second device (Fig. 4, outputs D1-D3 from 442); and a set of one or more communication mediums configured to route the data signal from the first connector to the second connector (Fig. 4, mediums 422-428 and 434).  
Although Jiang teaches a generating device, Parekh doesn’t teach a galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal.
Kn teaches a galvanic-isolating device configured to generate a galvanic-isolated data signal based on the data signal (Fig. 2, first galvanic device 228; paragraph [0036], lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cable taught by Jiang and incorporate the data galvanic isolated device as taught by Kn since these isolating devices help to enhance operational stability of the components by reducing the likelihood that malfunction of one component will interfere with the functioning of another.
Regarding claim 19, Jiang in view of Kn teaches the data and power communication cable of claim 18, wherein Jiang teaches the galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain (Fig. 4, E-O converter 412); and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain (Fig. 4, O-E converter 442).  
Regarding claim 20, Jiang in view of Kn teaches the data and power communication cable of claim 18, wherein Kn teaches the galvanic-isolating device comprises an opto-isolator (paragraph [0036], isolation module 228 may provide data isolation by means of an optical isolator…).    
Regarding claim 21, Jiang teaches a data and power communication cable (Fig. 4, cable 400), comprising: a first connector configured to mate with a corresponding connector of a first device (Fig. 4, connector 410), wherein the first connector is configured to receive a data signal (Fig. 4, data signals D1-D3) and a power signal from the first device (Fig. 4, power signal PWR); a generating device configured to generate a power signal based on the power signal (Fig. 4, device 414);COSEM-1023 27a second connector configured to mate with a corresponding connector of a second device (Fig. 4, connector 440), wherein the second connector is configured to provide the received data and power signal to the second device (Fig. 4, outputs D1-D3 from 442); a first set of one or more communication mediums configured to route the data signal from the first connector to the second connector (Fig. 4, mediums 422-428); and a second set of one or more communication mediums configured to route the power signal from the first connector to the second connector (Fig. 4, medium 432).
Although Jiang teaches a generating device, Jiang doesn’t teach a galvanic-isolating device configured to generate a galvanic-isolated power signal based on the power signal.
(Fig. 2, second galvanic device 226; paragraph [0036], lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cable taught by Jiang and incorporate the power galvanic isolated device as taught by Kn since these isolating devices help to enhance operational stability of the components by reducing the likelihood that malfunction of one component will interfere with the functioning of another.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Furuyama (US 2010/0150573)
Regarding claim 2, Jiang in view of Kn teaches the data and power communication cable of claim 1, wherein Jiang in view of Kn teaches the first galvanic isolating device and the second galvanic isolating device in the data and power communication cable.
Jiang in view of Kn doesn’t explicitly teach wherein the first galvanic-isolating device that generates the isolated data is configured to receive the galvanic-isolated power signal.  
Furuyama teaches wherein the device that generates data is configured to receive the power signal (Fig. 1, power source line 34 coupled to transmission unit 11 that outputs data; paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cable taught by Jiang in view of Kn and incorporate transmitting power to the data transmitting device as taught by Furuyama so that the data .
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Parekh (US 2015/0295647).
Regarding claim 3, Jiang in view of Kn teaches the data and power communication cable of claim 1. 
Jiang in view of Kn don’t explicitly teach wherein the first galvanic-isolating device comprises: an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain; and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain.  
Parekh in the same field of endeavor teaches a cable which comprises an electrical-to-optical converter configured to convert the data signal from electrical domain to optical domain (Fig. 3, electrical to optical converter 314+316); and an optical-to-electrical converter configured to convert the data signal from the optical domain to the electrical domain (Fig. 3, optical to electrical converter 378+380).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first galvanic-isolating device taught by Jiang in view of Kn and incorporate the structure and functionality of the connector taught by Parekh as it would allow the cable to have a bidirectional flow of communication thereby reducing the need to have separate cables for different directions.
Regarding claim 6, Jiang in view of Kn in further view of Parekh teaches the data and power communication cable of claim 3, wherein the electrical-to-optical converter is situated (Parekh: Fig. 3, E-O 314+316 is situated in first connector 310), wherein the optical- to-electrical converter is situated within the second connector (Parekh: Fig. 3, O-E 378+380 is situated in second connector 370), and wherein the first set of one or more communication mediums comprises one or more optical fibers (Parekh: Fig. 3, fibers F between 316 and 378).  
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Parekh (US 2015/0295647) in further view of Louderback (US 2014/0186023).
Regarding claim 4, Jiang in view of Kn in further view of Parekh teaches the data and power communication cable of claim 3, wherein the electrical-to-optical converter comprises: a driver configured to generate a drive signal based on the data signal in the electrical domain (Parekh: Fig. 3, driver 314); andCOSEM-1023 a laser configured to generate the data signal in the optical domain based on the drive signal (Fig. 3, laser 316; paragraph [0064]).  
Jiang in view of Kn in further view of Parekh don’t teach wherein the driver is a LDD and the laser is a VCSEL.
Louderback teaches wherein the driver is a LDD (Fig. 1, LDD 70) and the laser is a VCSEL (Fig. 1, VCSEL 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the driver and laser taught by Jiang in view of Kn in further view of Parekh with the driver and laser taught by Louderback as a matter of simple substitution of one known element with another in order to obtain predictable results of driving the laser to output the communicated data.
Regarding claim 5, Jiang in view of Kn in further view of Parekh teaches the data and power communication cable of claim 3, wherein Kn already teaches a galvanic isolating device for data communications from one side to another side and Parekh teachs the optical-to-electrical converter comprises: a photo detector (PD) configured to generate an electrical current data signal based on the data signal in the optical domain (Parekh: Fig. 3, PD 378, paragraph [0076]); and circuit configured to generate the data signal based on the electrical current data signal (Fig. 3, using RX Circuit 380, paragraph [0077]).  
Jiang in view of Kn in further view of Parekh don’t teach a transimpedance amplifier (TIA) configured to generate the data signal based on the electrical current data signal.  
Louderback teaches wherein PD outputs an electrical signal to a TIA for conditioning (Fig. 1, PIN 80 to TIA 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the PD and RX circuit taught by Jiang in view of Kn in further view of Parekh with the PD and the TIA taught by Louderback as a matter of simple substitution of one known element with another in order to obtain predictable results of detecting the data signal in order to condition and output the communicated data.
Claims 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Parekh (US 2015/0295647) in further view of Parekh2 (US 2015/0010311).
Regarding claim 7, Jiang in view of Kn in further view of Parekh teaches the data and power communication cable of claim 3.

Parekh2 teaches wherein the electrical-to-optical converter and/or the optical-to-electrical converter is situated within one or more housings situated between the first and second connectors (Fig. 5B, E-O 562 in housing 555 and O-E 577 in housing 570 separate from first and second connectors 552 and 577).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the placement of the conversion circuits taught by Jiang in view of Kn in further view of Parekh and incorporate the separate housing for these convertors as taught by Parekh2 as these specific housings will help protectively enclose the conversion components and thereby protect these components from facing any physical stress that could be received from the handling of the connectors.
Regarding claim 11, Jiang in view of Kn teaches the data and power communication cable of claim 1.
Although Jiang in view of Kn teaches in Fig. 4 (Jiang) that the first galvanic device comprises E-O converter, Jiang in view of Kn doesn’t teach wherein the first galvanic-isolating device is situated within one or more housings situated between the first and second connectors.  
Parekh2 teaches wherein the electrical-to-optical converter is situated within one or more housings situated between the first and second connectors (Fig. 5B, E-O 562 in housing 555 separate from first and second connectors 552 and 577).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the placement of the first galvanic isolating 
Regarding claim 17, Jiang in view of Kn teaches the data and power communication cable of claim 1.  
Although Jiang in view of Kn teaches that the second galvanic isolating device transports using a wire, Jiang in view of Kn doesn’t teach wherein the second galvanic-isolating device is situated within one or more housings situated between the first and second connectors.  
Parekh2 teaches wherein the wire transport device 564 is situated within one or more housings situated between the first and second connectors (Fig. 5B, 564 within housing 555 separate from first and second connectors 552 and 577).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure of the placement of the second galvanic isolating device taught by Jiang in view of Kn and incorporate the separate housing for these convertors as taught by Parekh2 as these specific housings will help protectively enclose the conversion components and thereby protect these components from facing any physical stress that could be received from the handling of the connectors.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Calabrese (US 2018/0309443).
Regarding claim 12, Jiang in view of Kn teaches the data and power communication cable of claim 1.

Calabrese teaches wherein a power galvanic isolating device comprises a DC-DC converter (paragraph [0012], the DC-DC converter 124 provides a galvanic isolation…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second galvanic isolation device as taught by Jiang in view of Kn and incorporate the DC-DC converter as taught by Calabrese as it is used to provide a desired form of power control thus improving the utility of the device which increases efficiency.
Regarding claim 13, Jiang in view of Kn in further view of Calabrese teaches the data and power communication cable of claim 12, wherein the DC- to-DC converter comprises a transformer-type DC-to-DC converter (Calabrese: paragraph [0012], the DC-DC converter 124 includes a transformer…). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2013/0077640) in further view of Kn (US 2018/0343763) in further view of Calabrese (US 2018/0309443) in further view of Ishigaki (US 2016/0099651).
Regarding claim 14, Jiang in view of Kn in further view of Calabrese the data and power communication cable of claim 12.
Although Calabrese teaches a DC-DC converter, Jiang in view of Kn in further view of Calabrese don’t teach wherein the DC- to-DC converter comprises a capacitive-type DC-to-DC converter.  
Ishigaki teaches wherein the DC- to-DC converter comprises a capacitive-type DC-to-DC converter (Claim 15).  
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.